Citation Nr: 1028048	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  94-33 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the claim of entitlement to service connection for a back 
disability should be reconsidered, and if so, whether the claim 
should be granted.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Esquire


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 






INTRODUCTION

The Veteran had active service from May 1977 to May 1981 and from 
December 1981 to April 1986.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 1993 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

When this case was most recently before the Board in December 
2003, it was remanded for additional development.  The case has 
now been returned to the Board for further appellate action.

Although the originating agency has addressed the claim on a de 
novo basis, the Board must determine on its own whether the claim 
should be reconsidered.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

The Board also notes that the Veteran filed a notice of 
disagreement with a January 2010 rating decision assigning an 
initial disability rating for major depression.  A review of the 
computer record shows that the RO is currently working on this 
issue so a remand for the purpose of instructing the RO to issue 
a Statement of the Case in response to the notice of disagreement 
is not required.


FINDINGS OF FACT

1.  In an unappealed January 1987 rating decision, the RO denied 
the Veteran's claim of entitlement to service connection for a 
back disability.

2.  Relevant service department records that existed at the time 
of the prior denial were associated with the claims folders after 
the January 1987 rating decision.




CONCLUSION OF LAW

The requirements for reconsidering a claim of entitlement to 
service connection for a back disability have been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

Notwithstanding any other section in this part, at any time after 
VA issues a decision on a claim, if VA receives or associates 
with the record relevant official service department records that 
existed and had not been associated with the record when VA first 
decided the claim, VA will reconsider the claim, notwithstanding 
paragraph (a) of this section.  Such records include, but are not 
limited to: (i) Service records that are related to a claimed in-
service event, injury, or disease, regardless of whether such 
records mention the veteran by name, as long as the other 
requirements of paragraph (c) of this section are met; (ii) 
Additional service records forwarded by the Department of Defense 
or the service department to VA any time after VA's original 
request for service records; and(iii) Declassified records that 
could not have been obtained because the records were classified 
when VA decided the claim.  38 C.F.R. § 3.156(c)(1).

Paragraph (c)(1) of this section does not apply to records that 
VA could not have obtained when it decided the claim because the 
records did not exist when VA decided the claim, or because the 
claimant failed to provide sufficient information for VA to 
identify and obtain the records from the respective service 
department, the Joint Services Records Research Center, or from 
any other official source.  38 C.F.R. § 3.156(c)(2).

Analysis

The Veteran originally filed a claim for entitlement to service 
connection for a back disability in July 1986.  The claim was 
denied in a January 1987 rating decision based on the RO's 
determination that any back disability the Veteran sustained in 
active service was acute and transitory, leaving no residuals.  

The evidence that has been received since the RO's January 1987 
rating decision includes service treatment records (STRs) from 
the Veteran's second period of active service.  These records 
show that the Veteran made several complaints of mid and low back 
pain while on active service, including during her physical 
evaluation board (PEB) after the conclusion of which she was 
ultimately found unfit for duty due to a cervical spine 
disability and discharged from active service.  These service 
department records are relevant and they existed when the claim 
was previously denied.  Therefore, reconsideration of the claim 
is in order.


ORDER

The Board having determined that relevant service department 
records have been submitted, reconsideration of the claim of 
entitlement to a back disability is granted.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim of entitlement to service 
connection for a back disability is decided.

In October 2006, the Veteran was afforded a VA examination to 
determine the nature and etiology of her low back disability.  At 
that time the Veteran reported that her low back pain began while 
she was in active service.  Specifically, she reported that the 
jostling she experienced while driving trucks caused her to 
experience back pain.  She reported that she had experienced 
intermittent back pain ever since her active service, to include 
radicular pain to the right heel, which was reported to have 
started in 1992.  X-rays taken of the Veteran's spine at the 
examination revealed mild, diffuse degenerative changes, greatest 
in the upper lumbar levels.  

The examiner diagnosed sciatica and opined that it was less 
likely than not that the Veteran's current back disorder was 
connected either to her in-service cervical spine strain with 
right scapular pain, or to her other listed conditions; to 
include migraines, cervical spine strain, chronic bronchitis, and 
wrist and ankle injuries with residuals.  The examiner stated 
that the August 2005 Supplemental Statement of the Case (SSOC) 
issued by the RO was reviewed by the examiner with regard to the 
back.  The examiner noted that there had apparently been a very 
thorough review of the STRs, which indicated low back pain, but 
no disability or evidence of lower back trauma.

The Board finds that the examiner's rationale is inadequate to 
support his medical opinion.  In this regard, the Board notes 
that it was noted in the examination report that a review of the 
record was requested and that the examiner had completed a review 
of the claims files.  However, the statement provided by the 
examiner indicating that the RO had completed a thorough review 
of the medical record as documented by the August 2005 SSOC tends 
to indicate that the examiner did not conduct his own review of 
the files, but rather just reviewed the SSOC and relied upon that 
document when forming his medical opinion.  As a review of the 
claims files is required before an adequate opinion could be 
rendered, there can be no question as to whether the examiner 
actually performed the review of the claims files or whether he 
simply relied upon the facts reported by the RO in forming his 
opinion.

Additionally, service connection may be granted for disability 
which is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also compensable 
under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

In the October 2006 VA examination report, the examiner noted 
that the Veteran walked with a limp and used a cane, mostly due 
to a right ankle disability.  The examiner also reported that it 
was difficult to separate the Veteran's right ankle symptoms from 
her back symptoms.  

Therefore, the Veteran should be afforded another VA examination 
to determine the nature and etiology of any currently present 
thoracolumbar spine disability, to include whether it was caused 
or chronically worsened by any of the Veteran's service-connected 
disabilities.

Finally, the Board notes that further development is in order to 
comply with the notice requirements of 38 U.S.C.A. § 5103 (West 
2002) and 38 C.F.R. § 3.159 (2009).

Accordingly, this case is remanded to the RO for the following 
actions:

1.	The RO should provide the Veteran and her 
representative with notice in compliance 
with 38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.159 (b), to include notice that is in 
compliance with Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the Veteran, to include VA 
Medical Center treatment records.  If it 
is unable to obtain any such evidence, it 
should so inform the Veteran and her 
representative and request them to submit 
the outstanding evidence.

3.	Then, the Veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present thoracolumbar spine disability.  
The claims folders must be made available 
to and reviewed by the examiner.  Any 
indicated studies should be performed.

Based on the examination results and the 
review of the record, the examiner should 
provide an opinion with respect to each 
currently present disorder of the 
Veteran's thoracolumbar spine as to 
whether there is a 50 percent or better 
probability that the disorder is related 
to the Veteran's active service, to 
include her complaints of mid and low back 
pain during her second period of active 
duty, or whether it was caused or 
chronically worsened by any of her service 
connected disabilities.

The supporting rationale for all opinions 
expressed must be provided.

4.	The RO should undertake any other 
development it determines to be warranted.

5.	Then, the RO should readjudicate the 
Veteran's claim of entitlement to service 
connection for a back disability based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, a Supplemental 
Statement of the Case should be furnished 
to the Veteran and her representative and 
they should be afforded the requisite 
opportunity to respond.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The Veteran need take no action until she is otherwise notified, 
but she may furnish additional evidence and/or argument during 
the appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


